DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 23 is directed to a computer program claimed in the absence of any underlying medium or other system, but a computer program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozaki (JP2009253372A, cited by applicant, English translation attached).

As to claim 15, Ozaki discloses a method (claim 6 and Fig.6) for emulating a second camera objective (Claim 6: 2nd interchangeable lens, also see [0035]: virtual interchangeable lens), comprising the steps: 
- determining an image (Fig.6; [0038]: steps S8-S10: the image data acquired by the photographing process) recorded using a first camera objective (Fig.1: the interchangeable lens 2); 
- determining parameters that represent the second camera objective (Fig.6; [0036]: step S4: read the lens information/lens specification of the selected virtual interchangeable lens); and 
- applying a processing rule to the determined image using the parameters in order to emulate the second camera objective (Fig.6; [0037]: step S5: the focal length of the virtual interchangeable lens is displayed on the viewfinder, and the mask processing as shown in Fig.3(c) is performed. Step S7: the angle of view and imaging conditions in a case where a pseudo captured image is captured using the virtual interchangeable lens are calculated based on the lens state of the interchangeable lens 2, the lens information of the interchangeable lens 2 and the virtual interchangeable lens; and AF processing and AE processing are performed).

As to claim 21, Ozaki discloses a method in accordance with claim 15, 
wherein a plurality of parameter sets are provided that correspond to at least one of: 
a plurality of different second camera objectives (Claim 5: a plurality of non-mounted interchangeable lenses);  
a plurality of different first camera objectives;
a plurality of camera objective aperture settings; 
a plurality of camera objective focus settings; 
a plurality of camera objective focal length settings; 
a plurality of camera sensor sensitivity settings; or 
a plurality of camera sensor white balance settings; 
wherein the method further comprises the steps: selecting at least one of: 
the second camera objectives ([0017]: “The user selects a desired one from the plurality of virtual interchangeable lenses displayed on the setting screen”); 
the first camera objectives;  
a camera objective aperture setting; 
a camera objective focus setting; 
a camera objective focal length setting; 
a camera sensor sensitivity setting; or 
a camera sensor white balance setting;  
determining a parameter set that includes parameters that represent at least one of: 
the selected second camera objective ([0023]: the lens information related to the virtual interchangeable lens, for example, the type of lens, the focal length, and the like); 
the selected first camera objective; 
the selected camera objective aperture setting;  
the selected camera objective focus setting; 
the selected camera objective focal length setting; 
the selected camera sensor sensitivity setting; or 
the selected camera sensor white balance setting; and 
applying the processing rule to the recorded image using the parameters of the determined parameter set in order to emulate the second camera objective (Fig.6; [0037]: Step S7: the angle of view and imaging conditions in a case where a pseudo captured image is captured using the virtual interchangeable lens are calculated based on the lens state of the interchangeable lens 2, the lens information of the interchangeable lens 2 and the virtual interchangeable lens).

As to claim 22, Ozaki discloses a method in accordance with claim 15, wherein, for the determination of the image, the first camera objective images an image motif onto an image sensor and the image sensor generates corresponding image signals (Fig. 6: step S9 – the photographing process is performed. [0038]: the image data acquired by the photographing corresponds to the image signals. The photographing device can be used to capture anything; therefore, scene or object being photographed can be anything including an image motif). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Potnis (US 2019/0197731 A1, cited by applicant).

As to claim 16, Ozaki in view of Tozawa discloses a method in accordance with claim 15, but fails to disclose the processing rule has an artificial neural network. 
However, Potnis teaches the processing rule has an artificial neural network ([0046]: the simulation system includes a deep neural network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozaki with the teaching of Potnis to have an artificial neural network, so as to accurately characterize the imager and lens in a software environment ([0040]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Potnis (US 2019/0197731 A1, cited by applicant) as applied to claim 16 above, and further in view of Luan et al. (US 2022/0152936 A1).

As to claim 17, Ozaki in view of Potnis discloses a method in accordance with claim 16, but fails to disclose the artificial neural network has a deconvolutional neural network.
However, Luan et al. teaches artificial neural network has a deconvolutional neural network ([0039]: neural networks may include deconvolutional neural network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozaki and Potnis with the teaching of Luan et al. to have a deconvolutional neural network. Since the deconvolutional neural network is carried out for up-sampling, it is especially useful and effective for generating output image having a larger size than the input image.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Potnis (US 2019/0197731 A1, cited by applicant) and Guestrin et al. (US 2020/0193328 A1).

As to claim 18, Ozaki discloses a method in accordance with claim 15, but fails to disclose the method was configured in accordance with the method in accordance with claim 1.
However, Potnis in view of Guestrin et al. teaches configuring the method in accordance with the method in accordance with claim 1 (Please see rejection of claim 1 below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozaki with the teaching of Potnis and Guestrin et al. to implement the method in claim 1 for configuring an emulation method, such that the system uses machine learning algorithm to generate a trained model/emulation method based on images from first camera and second camera, instead of using camera/lens information stored in the memory, so as to allow the camera and lens to emulate different types of lenses, thereby enhancing the flexibility and functionality of the imaging system.

As to claim 19, Ozaki in view of Potnis and Guestrin et al. discloses a method in accordance with claim 18, wherein the configuration of the method comprises determining the parameters (Potnis: Fig.3; [0044]: the microcontroller 202 provides dynamic tuning parameters, and the imager configuration 206 provides static tuning parameters). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Williams et al. (US 2018/0212758 A1).

As to claim 20, Ozaki discloses a method in accordance with claim 15, but fails to disclose wherein the parameters are provided in encrypted form, wherein the step of determining the parameters comprises decrypting the parameters on the basis of a user key. 
However, Williams et al. teaches information is provided in encrypted form, wherein determining the information comprises decrypting the information on the basis of a user key ([0041]: “The client 105 can be further configured to decrypt the encrypted results E(R) in order to obtain the results R using the private key of the homomorphic encryption scheme E”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ozaki with the teaching of Williams et al. to provide the parameters in encrypted form, wherein the step of determining the parameters comprises decrypting the parameters on the basis of a user key, so as to limit unauthorized access, making the system more secure.

Claim(s) 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Tozawa (JP2014225786A, cited by applicant, English translation attached).

As to claim 24, Ozaki discloses a motion picture camera (abstract: interchangeable lens type digital camera), but does not expressly disclose the camera is configured to record a time sequence of frames and that has a control unit that is configured to process the frames in accordance with the method in accordance with claim 15.
However, Tozawa teaches recording a time sequence of frames and that has a control unit that is configured to process the frames in accordance with a method for emulating a second camera objective/lens ([0026]: the memory 106 includes a video memory for storing predetermined time of moving images and audio. [0034]: the temporary camera information 403 includes moving image format information. The temporary camera information 403 is stored in the memory as a table of emulation information, see [0036]; that is, the temporary camera information 403 is used for emulation of a second objective/lens. Therefore, the moving image can be processed in accordance with the method for emulating a second objective/lens).

As to claim 27, Ozaki in view of Tozawa discloses a motion picture camera in accordance with claim 24, wherein the motion picture camera has a housing (Ozaki: Fig.1: camera body 1) that accommodates an image sensor for generating image signals (Ozaki: Fig.1: imaging element 110) and that has an interchangeable lens mount (Ozaki: Fig.1: lens mount 137) to which the first camera objective is selectively fastenable (Ozaki: Fig.1: interchangeable lens 2).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Tozawa (JP2014225786A, cited by applicant, English translation attached) as applied to claim 24 above, and further in view of Potnis (US 2019/0197731 A1, cited by applicant).

As to claim 25, Ozaki in view of Tozawa discloses a motion picture camera in accordance with claim 24, but fails to disclose wherein the control unit is configured to form an artificial neural network.
However, Potnis teaches the control unit is configured to form an artificial neural network ([0046]: the simulation system includes a deep neural network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozaki and Tozawa with the teaching of Potnis to form an artificial neural network, so as to accurately characterize the imager and lens in a software environment ([0040]).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (JP2009253372A, cited by applicant, English translation attached) in view of Tozawa (JP2014225786A, cited by applicant, English translation attached) as applied to claim 24 above, and further in view of Williams et al. (US 2018/0212758 A1).

As to claim 26, Ozaki in view of Tozawa discloses a motion picture camera in accordance with claim 24, wherein the control unit has a decryption module that is configured to decrypt the parameters. 
However, Williams et al. teaches a decryption module that is configured to decrypt the parameters ([0047]: “The client can be configured to decrypt the at least one encrypted result using the homomorphic encryption scheme”. The control unit of the client for performing the decryption corresponds to the claimed decryption module).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ozaki and Tozawa with the teaching of Williams et al. to include a decryption module in the control unit, so as to encrypt the lens information/parameters and only allow authorized access with decryption key, thereby making the system more secure.

Claim(s) 1-4, 6, 8-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 2019/0197731 A1, cited by applicant) in view of Guestrin et al. (US 2020/0193328 A1).

As to claim 1, Potnis discloses a method for configuring an emulation method for emulating a second camera objective (Figs.3 and 4), comprising the steps:
- determining a plurality of first images (Fig.4: raw input image 304) that are recorded using a first camera objective; 
- determining a plurality of second images (Fig.1: output image from the imager; also see Fig.4: the output image from physical sensor) that are recorded using the second camera objective (Fig.1: the lens 102 corresponds to the second camera objective in the claim) and whose image content corresponds to the image content of the plurality of first images ([0044]: both of the physical camera sensor and raw input images have the same imaging target); and 
- configuring the emulation method for emulating the second camera objective on the basis of the plurality of first images (Fig.3: the training phase 200 corresponds to the process of configuring the emulation method in the claim. A trained model 216 for simulating the camera sensor model is generated based on the output image from the physical camera sensor and the tuning parameters).
Potnis fails to disclose the plurality of first images are recorded using a first camera objective.
However, Guestrin et al. teaches a plurality of first images are recorded using a first camera objective (Fig.5; [0053]: the real-time infrared image data corresponds to the first images), and a prediction method is configured on the basis of the plurality of first images and the plurality of second images (Fig.6; [0063-0068]: process 602-606; a predicted RGB image is generated on the basis of the infrared image and the reference RGB image. The reference RGB data captured concurrently or prior to the infrared image data corresponds to the second images).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Potnis with the teaching of Guestrin et al. to record the plurality first images using a first camera objective, so as to apply the simulation model of Potnis into practical applications.

As to claim 2, Potnis in view of Guestrin et al. discloses a method in accordance with claim 1, wherein the step of configuring the emulation method comprises determining parameters that represent the second camera objective (Guestrin et al.: [0042-0043]: the focal length adjustment component 406).

As to claim 3, Potnis in view of Guestrin et al. discloses a method in accordance with claim 1, 
wherein the plurality of first images are recorded under predefined conditions; 
wherein the plurality of second images are recorded under the predefined conditions; 
wherein the predefined conditions comprise at least one of:
at least one predefined lighting situation (Guestrin et al.: [0015]: the reference RGB image data may be concurrent with the infrared image data; in that case, the reference RGB image data and the infrared image data are captured under the same predefined light situation); 
at least one predefined camera objective aperture setting;
at least one predefined camera objective focus setting; 
at least one predefined camera objective focal length setting; 
at least one camera sensor sensitivity setting; or 
at least one camera sensor white balance setting. 

As to claim 4, Potnis in view of Guestrin et al. discloses a method in accordance with claim 1, wherein the method comprises the step of generating the plurality of first images and the step of generating the plurality of second images, wherein the plurality of first images and the plurality of second images are simultaneously recorded by two different image sensors (Guestrin et al.: [0030]: “the RGB image 302 corresponds with an RGB image captured by an RGB image sensor (e.g., one of the image sensor(s) 208) of the electronic device 102”. [0031]: “The infrared image 304 may have been captured by an infrared image sensor (e.g., one of the image sensor(s) 208) of the electronic device 102”. [0032]: the RGB image and infrared image may be captured concurrently).

As to claim 6, Potnis in view of Guestrin et al. discloses a method in accordance with claim 1, wherein the emulation method uses a first artificial neural network (Potnis: [0046]: “the simulation system includes a deep neural network called Generative Adversarial Network (GAN) or a variant of it. The GAN comprises two sub networks, a generative network and a discriminative network, that are pitted against each other.” The generative network corresponds to the claimed first artificial neural network).

As to claim 8, Potnis in view of Guestrin et al. discloses a method in accordance with claim 1, wherein the emulation method is configured by optimizing a target function (Potnis: abstract: the performance of the lens and/or the imager corresponds to the claimed target function).

As to claim 9, Potnis in view of Guestrin et al. discloses a method in accordance with claim 8, wherein the target function is based on the extent to which a respective first image differs from a corresponding second image after a processing by the emulation method (Potnis: Fig.4; [0047]: “The discriminator also receives an output image from a physical sensor 302 and compares the simulated image data to the physical sensor image data.” The result of the discriminator represents the extent to which the output image from the generator differs from the output image from the physical sensor).

As to claim 10, Potnis in view of Guestrin et al. discloses a method in accordance with claim 8, wherein the target function is based on the extent to which a respective first image, after a processing by the emulation method, creates the impression on an observer of having been recorded by means of the second camera objective ([0048]: the simulation system “generates a simulation output and compares the physical camera output to the simulation output to train the learning algorithm, which adjusts its output until the output of the learning algorithm sufficiently matches the physical camera output”. Therefore, the simulation output would have the impression of having been recorded by the physical camera).

As to claim 11, Potnis in view of Guestrin et al. discloses a method in accordance with claim 8, wherein the target function is based on a second artificial neural network (Potnis: [0046]: “the simulation system includes a deep neural network called Generative Adversarial Network (GAN) or a variant of it. The GAN comprises two sub networks, a generative network and a discriminative network, that are pitted against each other.” The discriminative network corresponds to the claimed second artificial neural network).

As to claim 12, Potnis in view of Guestrin et al. discloses a method in accordance with claim 11, wherein the second artificial neural network has a convolutional neural network (Potnis: [0026]: the deep learning algorithm can be Convolution Neural Networks).

As to claim 13, Potnis in view of Guestrin et al. discloses a method in accordance with claim 11,
wherein the emulation method uses a first artificial neural network (Potnis: [0046]: “the simulation system includes a deep neural network called Generative Adversarial Network (GAN) or a variant of it. The GAN comprises two sub networks, a generative network and a discriminative network, that are pitted against each other.” The generative network corresponds to the claimed first artificial neural network), and wherein the emulation method is configured on the basis of a zero-sum game between the first artificial neural network and the second artificial neural network (Potnis: Fig.4; [0047]: the discriminator receives an output image from the physical sensor 302 and compares the simulated image data to the physical sensor image data. If the discriminator check at 312 is yes, then feedback 310 goes back to the generator block 306 to improve the generation to make it more similar to the output image. If the discrimination check at 312 is no, meaning the discriminator was unable to discriminate image 304 from 302, then the output 314 can be used instead of 302. This process corresponds to the claimed zero-sum game).

As to claim 14, Potnis in view of Guestrin et al. discloses a method in accordance with claim 11, wherein the emulation method uses a first artificial neural network (Potnis: [0046] the generative network corresponds to the claimed first artificial neural network), and 
wherein the method further comprises the step: 
alternately optimizing the first artificial neural network and the second artificial neural network (Fig.4; [0047]: the generator 306 (which corresponds to the first artificial neural network) outputs simulated image data to the discriminator 308 (corresponding to the second artificial neural network), and the discriminator may send feedback to the generator 306 to improve the generation to make the simulated image data more similar to the physical camera output image. In other words, the generator and discriminator alternately optimizing the result).

As to claim 23, Potnis in view of Guestrin et al. discloses a computer program product comprising commands that, when executed by a computer, cause said computer to perform the method in accordance with claim 1 ([0041]: “The system/method of the present invention characterizes the imager in the camera sensor model by using machine learning algorithms or techniques (for example, deep neural networks).” Machine learning algorithm inherently includes computer program). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 2019/0197731 A1, cited by applicant) in view of Guestrin et al. (US 2020/0193328 A1) as applied to claim 4 above, and further in view of Kamm et al. (US 2017/0285307 A1).

As to claim 5, Potnis in view of Guestrin et al. discloses a method in accordance with claim 4, but fails to disclose, for the simultaneous recording of the plurality of first images and the plurality of second images, a respective image motif is imaged onto a first image sensor via a beam splitter by the first camera objective and is simultaneously imaged onto a second image sensor via the beam splitter by the second camera objective.
However, Kamm et al. teaches, for the simultaneous recording of the plurality of first images and the plurality of second images, a respective image motif is imaged onto a first image sensor (Fig.1: image sensor 15) via a beam splitter (Fig.1: beam-splitter cube 30) by the first camera objective (tele lens 10) and is simultaneously imaged onto a second image sensor (Fig.1: wide-angle sensor 25) via the beam splitter by the second camera objective (Fig.1: wide-angle lens 20) (The photographing device can be used to capture anything; therefore, scene or object being photographed can be anything including an image motif).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Potnis and Guestrin et al. with the teaching of Kamm et al. to image a respective image motif onto a first image sensor via a beam splitter by the first camera objective and simultaneously image onto a second image sensor via the beam splitter by the second camera objective, so as to capture both first image and second image at the same time, and ensure the first image and second image have the same field of view.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 2019/0197731 A1, cited by applicant) in view of Guestrin et al. (US 2020/0193328 A1) as applied to claim 6 above, and further in view of Luan et al. (US 2022/0152936 A1).

As to claim 7, Potnis in view of Guestrin et al. discloses a method in accordance with claim 6, wherein the first artificial neural network has a deconvolutional neural network. 
However, Luan et al. teaches an artificial neural network has a deconvolutional neural network ([0039]: neural networks may include deconvolutional neural network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Potnis and Guestrin et al. with the teaching of Luan et al. to have a deconvolutional neural network as the first artificial neural network. Since the deconvolutional neural network is carried out for up-sampling, it is especially useful and effective for generating output image having a larger size than the input image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696